EXHIBIT 10.17
 
MORIAH CAPITAL L.P.
 
SECURITY AGREEMENT
 


THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of this 9th
day of October, 2012, by and between INTERMETRO COMMUNICATIONS, INC., a Nevada
corporation (“Holdings”), INTERMETRO COMMUNICATIONS, INC., a Delaware
corporation, (“IM-Delaware”), and ADVANCED TEL, INC., a California corporation
(“Advanced” and, together with Holdings and IM-Delaware, collectively,
“InterMetro”), and MORIAH CAPITAL, L.P., a Delaware limited partnership
(“Moriah”).
 
1.  
Grant of Security Interest.  As security for the payment and performance of all
of InterMetro’s obligations to Moriah under that certain Promissory Note in the
original principal amount of Nine Hundred Eighty-seven Thousand Five Hundred
Dollars ($987,500.00) dated the same date as this Agreement (the “Note”),
InterMetro hereby grants a continuing security interest to Moriah in the
following:

 
(a)  
all Accounts (subject to the first and prior security interest in such Accounts
held by Transportation Alliance Bank, Inc. (“TAB”), as more fully set forth in
the Intercreditor Agreement among InterMetro, Moriah, TAB, the Lenders (as
defined therein) and the Agent (as defined therein, on behalf of the Noteholders
(as defined therein) dated as of October 9, 2012 (the “Intercreditor
Agreement”)) and the proceeds thereof, whether now owned or hereafter created by
any of the entities comprising InterMetro; and

 
 
(b)  
all Equipment and Intellectual Property (subject to the following prior security
interests in such Equipment and Intellectual Property: a first priority security
interest held by the Lenders, a second priority security interest held by the
Agent (on behalf of the Noteholders), and a third priority security interest
held by TAB), and the proceeds thereof, whether now owned or hereafter created
or acquired by any of the entities comprising InterMetro.

 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Accounts” means “accounts” as defined in the California Uniform Commercial Code
in effect on the date hereof, with such additions to such term as may hereafter
be made, and includes without limitation all Accounts Receivable and other sums
owing to InterMetro.
 
“Accounts Receivable” means all obligations owed at any time by any of
InterMetro’s account debtors to InterMetro in respect of services rendered to
such account debtors by, or products sold to such account debtors by,
InterMetro, whether billed or unbilled, including surcharges, late fees and
other amounts due to InterMetro from such account debtors that are associated
with such services rendered or products sold.
 
“Collateral” means collectively the Accounts, Equipment and Intellectual
Property, and all proceeds thereof.
 
“Equipment” means “equipment” as defined in the California Uniform Commercial
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles (including motor vehicles and trailers), and any interest in any
of the foregoing.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means all (a) copyrights, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work thereof, whether published or unpublished, (b)
trade secret rights, including all rights to unpatented inventions and know-how,
and confidential information; (c) mask work or similar rights available for the
protection of semiconductor chips; (d) patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same; (e)
trademarks, service marks, trade styles, and trade names, whether or not any of
the foregoing are registered, and all applications to register and registrations
of the same and like protections, and the entire goodwill of the business of
InterMetro connected with and symbolized by any such trademarks; (f) computer
software and computer software products; (g) designs and design rights; (h)
technology; (i) all claims for damages by way of past, present and future
infringement of any of the rights included above; (j) all licenses or other
rights to use any property or rights of a type described above.
 
2.  
Obligations of InterMetro.  InterMetro shall:

 
(a)  
execute such Financing Statements and other documents and do such other acts and
things, all as Moriah may from time to time require, to establish and maintain a
valid security interest in the Collateral;

 
(b)  
pay promptly when due all indebtedness to Moriah;

 
(c)  
furnish Moriah such information concerning the Collateral as Moriah may from
time to time reasonably request;

 
(d)  
permit Moriah and its representatives to inspect the Collateral and/or records
pertaining thereto from time to time during normal business hours; and

 
(e)  
not sell, assign or create or permit to exist any lien on or security interest
in the Collateral, except as expressly provided by the terms of the
Intercreditor Agreement.

 
3.  
Default.  The occurrence of any of the following events is an event of default
(“Event of Default”) hereunder:

 
(a)  
non-payment of any indebtedness of InterMetro to Moriah when due or
non-performance of any obligation of InterMetro to Moriah when due, whether
required hereunder or under the Note, or any representation or warranty
hereunder or under the Note shall be untrue in any material respect; or

 
(b)  
a change in the composition of InterMetro as a business entity; or

 
(c)  
If InterMetro shall file a voluntary petition under the U.S. Bankruptcy Code, as
amended; or shall fail to have such a petition dismissed within thirty (30) days
after its filing, or if InterMetro shall make an assignment for the benefit of
creditors, or shall apply for or consent to the appointment of any receiver,
trustee or custodian of all or a part of its property, or, as may be applicable,
if InterMetro shall institute dissolution or liquidation proceedings; or

 
(d)  
If an order for relief shall be entered following the filing of an involuntary
petition against InterMetro under the Bankruptcy Code, as amended; or if an
order shall be entered appointing a receiver, trustee or custodian for
InterMetro of all or a part of' its property; or if a writ or warrant of
attachment, execution, distraint, levy, possession or any similar process shall
be issued by any court against all or a part of the property of InterMetro,
which writ or warrant shall not be dismissed or a stay of foreclosure obtained
within thirty (30) days of the issuance thereof.

 
 
-2-

--------------------------------------------------------------------------------

 
 
4.  
Remedies.  Upon an Event of Default, Moriah may take such actions as are
permitted under the terms of the Intercreditor Agreement.

 
Moriah shall have all the rights and remedies of a secured party under the
Uniform Commercial Code and any other applicable law in any jurisdiction where
enforcement is sought.
 
No delay on the part of Moriah in the exercise of any right or remedy shall
constitute a waiver thereof and no exercise by Moriah of any right or remedy
shall preclude the exercise of any other right or remedy or further exercise of
the same remedy.
 
5.  
Representations and Warranties. InterMetro warrants that

 
(a)  
it is the lawful owner of all of the Collateral free of all claims, liens or
encumbrances whatsoever, other than as expressly set forth by the terms of the
Intercreditor Agreement; and

 
(b)  
the execution, delivery and performance hereof are within the powers of each of
the entities comprising InterMetro and have been duly authorized.

 
6.  
Miscellaneous.  The obligations of the entities comprising InterMetro are joint
and several.  All words used herein in the singular are deemed to have been used
in the plural when the context and construction so require.  The use of the
words “include,” “includes,” and “including” followed by one or more examples is
intended to be illustrative and does not limit the scope of the description or
term for which the examples are provided.

 
7.  
Binding Agreement; Amendment.  This Agreement inures to the benefit of and binds
Moriah, its successors and assigns and InterMetro and its successors and
permitted assigns. InterMetro shall not assign any of its rights and obligations
hereunder without the prior written consent of Moriah, This Agreement may not be
amended or terminated except in a writing executed by all the parties hereto.

 
8.  
Severablility.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but, if any provision of this Agreement is prohibited or invalid under
applicable law, such provisions shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such or the
remaining provisions of this Agreement.

 
9.  
Applicable Law. This Agreement shall be governed by and construed and
interpreted in accordance under the laws of the State of New York, the laws of
which InterMetro hereby expressly elects to apply to this Agreement, without
giving effect to provisions for choice of law thereunder.  Venue for all legal
proceedings initiated with respect to this Agreement shall be in the County of
Los Angeles, State of California.

 
[SIGNATURE BLOCKS ON FOLLOWING PAGE]
 
 
-3-

--------------------------------------------------------------------------------

 
 
DATED as of the date first written above.




INTERMETRO:


INTERMETRO COMMUNICATIONS, INC.
(DELAWARE)




By: /s/ Charles Rice                                           
                    
Name: ______________________________
Title: C.E.O.                                                                


INTERMETRO COMMUNICATIONS, INC.
(NEVADA)




By: /s/ Charles
Rice                                                                
Name: ______________________________
Title: C.E.O.                                                                




ADVANCED TEL, INC.




By: /s/ Charles
Rice                                                               
Name: ______________________________
Title: C.E.O.                                                             


MORIAH:


MORIAH CAPITAL, L.P.


By:         Moriah Capital Management, L.P.,
General Partner


By:    Moriah Capital Management, GP,
          LLC, General Partner




By: /s/ Greg
Zilberstein                                                                 
Name:                                                               
Title:              Managing Partner                   

 
 
-4-

--------------------------------------------------------------------------------

 

